IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                : NO. 643
                                         :
JUVENILE COURT PROCEDURAL                : SUPREME COURT RULES
                                         :
RULES COMMITTEE                          : DOCKET


                                    ORDER


PER CURIAM:



             AND NOW, this 1st day of August, 2014, The Honorable Jennifer R.

Sletvold, Northampton County, is hereby appointed as a member of the Juvenile Court

Procedural Rules Committee for a term expiring February 1, 2017.